Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment/Remarks/Arguments
	Regarding remarks on the objections to the claims, the amendments would overcome the previous objections.

	Regarding arguments on the rejections under 35 USC 103, applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (see pg. 6 line 13 – line 24) that although office action stated that "Zhou discloses a plurality of boreholes are arranged in a same side wall of the tunnel (a plurality of the blast hole is set on the same side wall of said tunnel hole, the receiving hole is arranged at the rear side of the plurality of the blast hole and to which a plurality of the blast holes are distributed on the same straight line [0005, Fig. I and 2]).", since Zhou uses the boreholes in the side wall to receive shake sources, Zhou fails to disclose that "a x-component direction of each of the plurality of three-component detectors is consistent with a longitudinal direction of the tunnel and points to the tunnel face, a y-component direction of each of the plurality of three-component detectors is perpendicular to a vertical plane including the longitudinal direction, and a z-component
direction of each of the plurality of three-component detectors is perpendicular to a
horizontal plane including the longitudinal direction" as defined in claim 1. 

	Examiner respectfully submits that the argument that Zhou uses the boreholes in the side wall to receive shake sources is irrelevant because what is needed from Zhou is only having boreholes in the side wall. The rest elements in the recited limitation are disclosed by Jiao and Bellino as described in the office action and it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the positions of bore holes, placement of three component directors and orientations of the detectors as needed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950). Therefore, the rejections are maintained.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865